DETAILED ACTION
This Office action is regarding Applicant's claims filed 7 July 2020 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is a First Action Allowance.  
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 7 July 2020.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 9 and 17, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 9 and 17 of:
“responsive to determining that a number of characters in the search query is less than the threshold number of characters, weighting the matching scores of the search results such that stock symbols are weighted higher than company names; 
determining a volume corresponding to each particular one of the first plurality of search results, the volume related to a buying or selling of a financial instrument corresponding to the particular one of the first plurality of search results; 
ordering the first plurality of search results based at least in part upon the volume corresponding to each of the first plurality of search results and the matching scores of the first plurality of search results; 
providing the first plurality of search results in the graphical user interface; 
receiving a second search query; 
retrieving a second plurality of search results that at least partially match the second search query, each particular one of the second plurality of search results being either a stock symbol or a company name, each particular one of the second plurality of search results having a respective matching score that quantifies a strength of a match between the second search query and the particular one of the second plurality of search results; 

responsive to determining that a number of characters in the second search query is greater than or equal to the threshold number of characters, weighting the matching scores of the second plurality of search results such that company names are weighted higher than stock symbols; 
determining a volume corresponding to each particular one of the second plurality of search results, the volume related to a buying or selling of a financial instrument corresponding to the particular one of the second plurality of search results; 
ordering the second plurality of search results based at least in part upon the volume corresponding to each of the second plurality of search results and the matching scores of the second plurality of search results”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






9/11/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161